DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's arguments filed 3-26-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
When amending the claims please mark up the changes instead of starting over with a similar new claim set. Specifically, new claim 24 is the same concept as original claim 1 but with changes, and it is extremely difficult to determine what has changed by eye without mark-ups. This makes tracking changes during prosecution time consuming and burdensome. Please amend the claims using mark-ups in the future. 
Applicants have also not provided any support for the new claims, specifically the new phrases in the claims specifically, which places an extreme burden on the office. In the future, please point to a specific new phrase, concept, or wording in the claim and provide a specific page and line number of the original disclosure. Where support is implicit, please provide a reasoned explanation. Do not simply point to paragraph numbers in the original disclosure or specification. 
Specification
The title has been changed to ---METHOD OF MAKING RETINAL ORGANOIDS---. 
Claim objections
a non-adherent suspension of embryoid bodies---. A comma is missing from line 8. 
The phrase “embryoid bodies” can be abbreviated after its first use in claim 24, i.e. ---embryoid bodies (EBs)---. The term “EBs” can then be used throughout claim 24 and dependent claims. 
The phrase “retinal pigmented epithelial cells” can be abbreviated after its first use in claim 24, i.e. --- retinal pigmented epithelial cells (RPEs)---. The term “RPEs” can then be used throughout claim 24 and dependent claims. 
Step C) appears to be an identical copy of step B). this appears to be a mistake because both steps refer to using the cells of step A) as opposed to step C) using the cells of step B). 
Steps D) and E) and possible F) appear to be part of the same step according to Example 3. Please clarify and simplify.
The structure and sequence of the steps in claim 24 are wholly unclear. If there are three prongs to the method steps, then they should be written in three different linear methods, i.e.  
A) differentiating pluripotent cells into EBs; 
B) differentiating the EBs into epithelial retinal progenitors; 
C) differentiating the epithelial retinal progenitors into neural rosettes; and
D) differentiating the neural rosettes into photoreceptors;  
and
A) differentiating pluripotent cells into EBs; 
B) differentiating the EBs into epithelial retinal progenitors; 

and
A) differentiating pluripotent cells into EBs; 
B) differentiating the EBs into retinal organoids. 


It is also possible they could somehow be written with indents indicating the three tracts clearly. 
A) differentiating pluripotent cells into EBs; and
B) differentiating the EBs into epithelial retinal progenitors; 
C)i)a) differentiating the epithelial retinal progenitors into neural rosettes; and
       b) differentiating the neural rosettes into photoreceptors;  
and
C)ii) differentiating the epithelial retinal progenitors into retinal pigmented epithelial cells (RPEs); 
		and
B) differentiating the EBs into retinal organoids. 

Regardless, clarification is required. 
	Claim 26 can be written more clearly as –The method according to claim 24, where step A) is performed by:

	ii) detaching the cells obtained in step i); 
	iii)contacting the cells obtained in step ii) with a medium comprising 5-20% KOSR and DMEM/F12; and 
	iv) seeding the cells obtained in step iii) on a non-adherent susupension culture plate in the presence of a ROCK inhibitor such that the non-adherent suspension of EBs are obtained---. 
Claim Rejections - 35 USC § 112
Written Description
Claims 24-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
24. A method for producing mature photoreceptor cells, mature retinal pigmented epithelial cells and retinal organoids from human pluripotent stem cells, said method comprising: 
(A) culturing human pluripotent stem cells in a pluripotent stem cell medium in the absence of feeder cells such that non-adherent suspension embryoid bodies are obtained; 

(C) culturing the embryoid bodies obtained in step (A) for 4-8 days on plates coated with an extracellular matrix in a medium comprising DMEF/F 12, knock out serum replacement sodium pyruvate, sodium bicarbonate, non-essential amino acids, IGF 1, a WNT pathway inhibitor, and a ALK receptor inhibitor; (D) culturing the embryoid bodies obtained in step (C) for 5-20 days in a medium that does not comprise any exogenous inhibitor such that neural rosette structures and epithelial retinal progenitor cells are obtained; (E) selecting the neural rosette structures obtained in step (D) using a selection reagent, wherein the selection reagent allows isolation and enrichment of the neural rosette structures; 3Application No. 16/340,185Docket No.: 689370-2US(PD025817USNP) Amendment dated March 26, 2021 Reply to Office Action of December 3, 2020 (F) culturing the neural rosette structures obtained in step (E) on plates coated with an extracellular matrix in the presence of a ROCK inhibitor and a NOTCH inhibitor such that photoreceptor progenitors are obtained; (G) culturing the photoreceptor progenitors obtained in step (F) for 8-12 weeks in the presence of a ROCK inhibitor and a NOTCH inhibitor such that mature photoreceptor cells are obtained; (H) culturing the epithelial retinal progenitor cells obtained in step (D) for 5-7 days in the presence of a ROCK inhibitor and a NOTCH inhibitor such that retinal pigmented epithelial progenitors are obtained; (I) culturing the retinal pigmented epithelial progenitors obtained in step (H) for 15- 30 days in a medium comprising taurine, hydrocortisone, and triido-thyronine such that mature retinal pigmented epithelial cells are obtained; (J) culturing the non-adherent suspension embryoid bodies 
25. A method for producing mature photoreceptor cells, and mature retinal pigmented epithelial cells from human pluripotent stem cells, said method comprising: (A) culturing human pluripotent stem cells in a pluripotent stem cell medium in the absence of feeder cells such that adherent cultures are obtained; (B) culturing the adherent cultures obtained in step (A) for 3-5 days in a medium comprising DMEF/F12, knock out serum replacement sodium pyruvate, sodium bicarbonate, non-essential amino acids, IGF 1, a WNT pathway inhibitor, and a ALK receptor inhibitor; 4Application No. 16/340,185Docket No.: 689370-2US(PD025817USNP) Amendment dated March 26, 2021 Reply to Office Action of December 3, 2020 (C) culturing the adherent cultures obtained in step (B) for 4-8 days on plates coated with an extracellular matrix in a medium comprising DMEF/F 12, knock out serum replacement sodium pyruvate, sodium bicarbonate, non-essential amino acids, IGF 1, a WNT pathway inhibitor, and a ALK receptor inhibitor; (D) culturing the adherent cultures obtained in step (C) for 5-20 days in a medium that does not comprise any exogenous inhibitor such that neural rosette structures and epithelial retinal progenitor cells are obtained; (E) selecting the neural rosette structures obtained in step (D); using a selection reagent, wherein the selection reagent allows isolation and enrichment of the neural rosette structures (F) culturing the neural rosette structures obtained in step (E) on plates coated with an extracellular matrix in the presence of a ROCK inhibitor and a 
Applicants state new claims have support in claims 1, 2, 5-23; however, the new claims are not the same as the original claims. Applicants state support for the new claims can be found throughout the specification and original claims 1-23; however, support for making “mature photoreceptor cells, mature retinal pigmented epithelial cells and retinal organoids from human pluripotent stem cells” cannot be found in the original specification. The new concept of “culturing human pluripotent stem cells in a pluripotent stem cell medium in the absence of feeder cells such that non-adherent suspension embryoid bodies are obtained” in step a) of claim 24 cannot be found. 
Pg 20, para 74, teaches media A is mTESRTM, StemflexTM or E8TM medium; however, Support for “medium A” (original claim 1, step a)) being “pluripotent stem cell medium” in step A) of claim 24 and 25 cannot be found. 
Pg 20, para 76, Table 1 teaches media B is DMEM/F12, KOSR (serum replacement), compound 1, compound 2, compound 3, IGF1, activin A and nicotinamide; however, the specification does not teach using DMEM/F12, KOSR 
Pg 20, para 79, teaches Medium C is DMEM/F12, KOSR… and Y27632, DAPT, a NOTCH inhibitorand an FGFR antagonist; however, the specification does not teach using any DMEM/F12, KOSR,…IGF1, WNT inhibitor and ALK receptor inhibitor as required in step C) of claims 24 and 25. Support for step C) cannot be found. 
Obtaining neural rosettes in step D) and E) is limited to transferring suspension type EBs or adherent cultures of step d) in example 1 to VTN in medium B for 2 days to form adherent EB, and transferred to medium C for 5-10 days to for neural rosettes (pg 25, para 86). The specification does not teach the progression of steps A)-D) leads to neural rosettes as required in step D). The cells with neural rosette structures were then cultured in medium C until photoreceptor progenitors were obtained which is also different than the progression in steps D and E. The specification did not contemplate culturing EBs in any medium that does not comprise an exogenous inhibitor to obtain neural rosettes or photoreceptor progenitors in step D). Step E) does not have support as claimed because it is part of step D). The specification does not contemplate obtaining neural rosettes then selecting them using a selecting reagent as claimed. 
Likewise, all the changes made to claim 1 that resulted in steps F)-K)claims 24 and 25 cannot be found. Accordingly, the concepts put forth in steps F)-K) in new claims 24 and 25 that are different than claims 1 and 2 are new matter. Please point to each new phrase introduced into claims 24 and 25 that is not in original claim 1 or 2 then 
New claim 26 appears to parallel original claim 5; however, the breadth of step iv) is not readily apparent. Please provide a reasoned explanation why deleting “NOTCH inhibitor” is readily apparent. 
New claim 27 appears to parallel claim 6; however, “medium E” has been changed to “accutase enzyme or trypLE enzyme…”. Please provide support using page and paragraph number. The concept of culturing mature RPEs in accutase or trypLE, and trypsin EDTA as required in claim 27 item iii) is new matter. Pg 14, lines 1-5, teaches using medium E which alternatively has collagenase, accutase, TrypLE Express, TrypLE select. Pg 13, para 44, teaches using accutase and trypsin (pg 13, last 4 lines). However, the specification does not correlate accutase and trypsin to accutase or TrypLE and trypsin as claimed. Accordingly, the concept lacks written description. 
Support for claims 28 and 29 cannot be found. They are similar to claim 7 or 8 but not the same. 
Support for claim 35 cannot be found. Claim 35 says any medium in claim 24 contains DMEM, KO serum replacement, sodium pyruvate, sodium bicarbonate,… and non-essential amino acids; however, original claim 12 says it is limited to medium C comprising DMEM, KO serum replacement, and non-essential amino acids. 
Claim 30 has support in claim 9. 
Support for claim 31 is found in the first chemical in claim 9. 
Claim 32 has support in claim 10. 
Support for claim 33 is found in the first chemical in claim 10. 
Claim 34 has support in claim 11. 
Claim 36 has support in claim 13. 
Claim 37 has support in claim 14. 
Claims 38-46 have support in claims 15-23. 
Enablement
Claims 24-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 1) making mature photoreceptor cells, mature retinal pigmented epithelial cells (RPEs), and retinal organoids using a non-adherent suspension of embryoid bodies (EBs) obtained from mammalian pluripotent cells, and 2) making mature photoreceptor cells and mature retinal pigmented epithelial cells using adherent cells obtained from mammalian pluripotent cells, does not reasonably provide enablement for using any species of pluripotent cells to obtain retinal cells or organoids other than mammalian, using any “medium A”, “medium B”, “medium C”, “modified medium C,” or “medium D” other than those disclosed in the specification, or forming any “neural rosette-like structures” or “epithelial like retinal progenitor cells” other than neural rosettes or epithelial retinal progenitor cells. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The rejection regarding culturing any species of pluripotent cells to obtain EBs that are differentiated into mature photoreceptor cells and mature RPEs and optionally 
The specification does not enable making/using any kind of pluripotent media as broadly encompassed by step A) of claim 24 and 25 other than mTESRTM, StemflexTM or E8TM medium containing Y276532. Pg 20, para 74, teaches media A is mTESRTM, StemflexTM or E8TM medium + Y27632. The specification does not correlate pluripotent cell media in the presence of Y27632 to the absence of Y27632 as broadly encompassed by step A) such that non-adherent EB cells are obtained. 
The specification does not enable making/using media without compound 1, compound 2, compound 3, activin and nicotinamide as broadly encompassed by step B) of claims 24 or 25 other than the one disclosed in the specification on pg 20, para 76, Table 1. Table 1 teaches media B is DMEM/F12, KOSR (serum replacement), compound 1, compound 2, compound 3, IGF1, activin A and nicotinamide. Pg 24, the end of example 1, teaches the “non-adherent culture” system in which non-adherent EBs are cultures in medium B in susupension for 3-5 days. The specification does not correlate the presence of compound 1, compound 2, compound 3, activin and nicotinamide to the WNT pathway inhibitor, the ALK receptor inhibitor or the absence of Activin A or nicotinamide as required in step B). In addition, the specification is limited to using: 
4-(l,3,3a,4,7,7a-Hexahydro-l,3-dioxo-4,7-methano-2Hisoindol-2- yl)-N-8-quinolinyl-Benzamide (WNT pathway inhibitor) as Compound 1, 
4-[4-(l,3-benzodioxol-5-yl)-5-pyridin-2-yl-lHimidazol-2-yl]benzamide (ALK receptor inhibitor) as Compound 2; and 


The specification does not enable making/using any kind of media in step C) other than the “differentiation propagation medium” disclosed in the specification on pg 21, para 79, Table 2. Table 2 teaches media C is DMEM/F12, KOSR (serum replacement), and N1 supplement, Y27632, DAPT, a NOTCH inhibitor, SU5402, and a FGFR antagonist. It appears N1 supplement is some kind of reagent used to induce neural cell growth and contains insulin, transferrin, selenite, putrescine, and progesterone (Sigma Aldrich). The specification does not correlate the presence of N1 media supplement to the absence of N1 supplement or any other single neural growth factor or plurality of growth factors. The specification does not teach the N1 supplement, Y27632, DAPT, a NOTCH inhibitor, SU5402, and a FGFR antagonist may be omitted as broadly encompassed by step C). In fact, the WNT and ALK receptor inhibitors in step C) appear to be mistakes – they are in Media B used in step B). The specification does not correlate the presence of Compounds Y27632, DAPT, a Notch pathway inhibitor as Compound 5, SU5402, and an FGFR antagonist as compound 6 to the absence of those compounds or any other single growth factor or plurality of growth factors. The specification does not correlate the process of differentiating neural rosettes into photoreceptor progenitors requires “Modified Media C”, and “Modified Media C” is 
The specification does not enable making/using any kind of media that does not have exogenous inhibitors as broadly encompassed by step D other than the “RPE maturation medium” disclosed in the specification on pg 22, para 81, Table 3. Table 3 teaches media D is DMEM/F12, KOSR (serum replacement), Glutamax, Taurine, hydrocortisone, triido-thyronine, and N1 media supplement. The specification does not correlate serum replacement to the presence of animal serum. The specification does not correlate the presence of Glutamax, Taurine, hydrocortisone, triido-thyronine, and N1 media supplement to the absence of these supplements or any other single neural growth factor or plurality of growth factors. The process of differentiating RPE progenitors into mature RPEs requires Media D, and Media D is essential to obtaining mature RPEs, ergo these reagents are considered essential to Media D and obtaining mature RPEs. 
The specification does not enable making/using any kind of extracellular matrix and pluripotent media in claim 26 other than one containing a ROCK inhibitor as disclosed in the specification on pg 13, para 42, which teaches using “Medium A” above and a ROCK inhibitor. The specification does not correlate the presence of ROCK inhibitor to any other supplement or growth factors for propagating RPEs. Without such guidance it would have required those of skill undue experimentation to use any kind of extracellular matrix and pluripotent media in claim 26 other than one containing a ROCK inhibitor. The specification does not enable using only a ROCK inhibitor as required in step iv) in the absence of a NOTCH inhibitor (step d) of original claim 5). 


Claims 24-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Steps B) and C) of claim 24 and 25 are virtually identical, step B) does not end with any product, and any product obtained in step B) is not used in any other step. It is unclear if step c) is intended to flow from step B) or if it is another step unrelated to step B). 
The metes and bounds of “neural rosette structures” in step d) of claim 24 and 25 are unclear because the line at which a structure becomes a neural rosette structure cannot be determined. It cannot be determined what structures define neural rosette structures and what neural structures are being excluded by the phrase. In fact, the specification refers only to “neural rosette like structure” and does not define when a structure has transitioned from “neural rosette like structure” to a “neural rosette 
The phrase “retinal organoids” in step k) of claim 24 and 25 is indefinite because it is unclear whether the phrase encompasses any retinal cell clump or if it limited to a size, a certain combination of retinal cell types, a function, a plurality of functions, a structure, a plurality of structures, a single retinal cell type, or multiple retinal cell types. The specification does not define when retinal cells are considered “organoids”. Accordingly, those of skill would not be able to determine when they were infringing on the claim.
Claim 25 is indefinite for reasons set forth above. 
The metes and bounds of when pluripotent cells are “neutralized” in step iii) of claim 26 and step iv) of claim 27 cannot be determined. While it is clear the cells are put into a medium containing 5-20% KOSR and DMEM/F12, it is unclear if that is all that is required to neutralize the cells or if the cells must undergo some structural or functional change. It is unclear whether the term refers to a neutral growth pattern, or if the term alters the structure/function of the cells. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
Response to arguments
Appicants argue the metes and bounds of retinal organoids was clear because the term was used by Chen (2016). Applicants’ argument is not persuasive because Chen did not define the metes and bounds of the phrase. 

Claim Rejections - 35 USC § 102
s 24, 25, 26, 28, 29, 34, 35, 38-46 are rejected under 35 U.S.C. 102a1 as being anticipated by Osakada (J. Cell Sci., 2009, Vol. 122, pg 3169-3179). 
Osakada 
a) differentiated pluripotent cells into EBs in serum free pluripotent media until non-adherent cells were obtained (pg 3170, last partial para). “Feeders were removed by incubation of the ES cell suspension on a gelatin-coated dish. ES cell clumps, at a density of 8.8102 clumps/ml, were incubated in a non-adhesive 2-methacryloyloxyethyl phosphorylcholine (MPC)-treated dish (Nunc) in DMEM/F12 supplemented with 0.1 mM 2-mercaptoethanol, 0.1 mM non-essential amino acids, 2 mM L-glutamine, and 20% KSR for 3 days, in 20% KSR-containing ES differentiation medium” (pg 3176, “Human ES cell culture”). ES and iPS cell colonies dissociated into clumps are equivalent to EBs which were cultured in non-adhesive conditions (“Human ES cell culture” and “Human iPS cell culture”) (step a of claim 24), 
b) differentiated the EBs in media containing a WNT pathway inhibitor (CKI7,) and an Nodal pathway inhibitor (lefty-A, SB431542 – inhibits Nodal pathway via ALK) (step b of claim 24), 
c) cultured the cells in the same media in the presence of fibronectin (pg 3171, col. 2, 1st partial paragraph) (step c of claim 24), 
d) differentiated the cells in N2 supplement until retinal progenitor (Fig. 2N) and neural rosetta structures are obtained (Fig. 2Q and Fig. 5S) and (step d of claim 24)

    PNG
    media_image1.png
    100
    108
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    103
    109
    media_image2.png
    Greyscale
, 

g) cultured photoreceptor progenitors in medium containing Y-27632 until mature photoreceptors are obtained (RHO marker expression, pg 3173, col. 2, line 2; Fig. 4C) (step g of claim 24), 
h) culturing EBs into retinal progenitors using “medium C” (pg 3170, col. 1, end of 2nd paragraph) (step h) of claim 24), 
i) culturing retinal progenitors into RPE cells using medium to “differentiate into retinal progenitors corresponding to those in the eye primordium (optic vesicle/optic cup) that give rise to RPE and photoreceptors (adult retina)” (Fig. 2N caption) (step I of claim 24), 
j) culturing the EBs in pluripotent media and WNT and ALK receptor pathway inhibitors (see above) (step j), 
k) culturing the cells obtained in pluripotent media plus N2 supplement such that cultures of RPEs and photoreceptors are obtained which is equivalent to retinal organoids as required in step k) of claim 24. 

Osakada 
a) differentiated pluripotent cells into EBs in serum free pluripotent media until adherent cells were obtained. “Feeders were removed by incubation of the ES cell suspension on a gelatin-coated dish. ES cell clumps, at a density of 8.8102 clumps/ml, were incubated in a non-adhesive 2-methacryloyloxyethyl phosphorylcholine (MPC)-
b) differentiated the cells obtained in media containing a WNT pathway inhibitor (Dkk1, CKI7,) and an Nodal pathway inhibitor (lefty-A, SB431542 – inhibits Nodal pathway via ALK) (pg 3176, col. 1, last paragraph) (step b of claim 25), 
c) cultured the cells in the same media in the presence of fibronectin (pg 3176, col. 1, last paragraph) (step c of claim 25), 
d) differentiated the cells in N2 supplement until retinal progenitor (Fig. 2N) and neural rosetta structures are obtained (Fig. 2Q) and (step d of claim 25), 
e-f) selected and cultured rosettas in media containing Y-27632 (ROCK1 inhibitor) until photoreceptor progenitors are obtained (CRX marker expression (pg 3173, col. 1, last 2 lines; Fig. 4A & 4F) (step e and f of claim 25), 
g) cultured photoreceptor progenitors in medium containing Y-27632 until mature photoreceptors are obtained (RHO marker expression, pg 3173, col. 2, line 2; Fig. 4C) (step g of claim 25), 
h) culturing EBs into retinal progenitors using “medium C” (pg 3170, col. 1, end of 2nd paragraph) (step h) of claim 25), 
i) culturing retinal progenitors into RPE cells using “medium D” (Fig. 2N “differentiate into retinal progenitors corresponding to those in the eye primordium (optic 

The days and weeks for each culture step of Osakada are equivalent to those claimed. 
Overall, there is nothing that distinguishes the steps of claim 24 or 25 from those of Osakada. 
Claim 26 has been included because Osakada dissociated confluent cultures with collagenase (pg 3176, col. 1, last full paragraph) (steps a and b) followed by medium containing 20% KOSR (pg 3176, col. 1, last full paragraph) (step c) followed by medium containing MPC (NOTCH inhibitor) and Y27632 (ROCK1 inhibitor) (pg 3176, col. 1, last full paragraph) (step d). 
Claim 28 has been included because it is indefinite – EBs are not generated in step d) – and because the EBs were cultured in pluripotent serum-free medium for at least 24-48 hrs. 
Claim 29 has been included because it is indefinite – adherent cells are not generated in step d) – and because the adherent cells were cultured in pluripotent serum-free medium for at least 24-48 hrs. 
Claim 30 has not been included because it is not readily apparent CKI7 is one of the compounds listed. If CKI7 is one of the compounds listed, please clarify. 
Claim 32 has not been included because it is not readily apparent SB431542 is one of the compounds listed. If SB431542 is one of the compounds listed, please clarify. 
is one of the compounds listed, please clarify. 
Claim 37 has not been included because it is not readily apparent MPC is one of the compounds listed. If MPC is one of the compounds listed, please clarify. 
Claim 38 has been included because the photoreceptor made by the method claimed is indistinguishable structurally or function from the photoreceptor made by Osakada. 
Claim 39 has been included because the RPE made by the method claimed is indistinguishable structurally or function from the RPE made by Osakada. 
Claim 40 has been included because the retinal organoids made by the method claimed is indistinguishable structurally or function from the retinal tissues made by Osakada. 
Claims 41-43 have been included because the photoreceptors and RPEs of Osakada are in media that is pH balanced for biological growth; therefore, they are a pharmaceutical composition as claimed. 
Claims 44-46 have been included because the photoreceptors and RPEs of Osakada are for treating retinal disease (abstract) such as age related macular degeneration (pg 3169, col. 2) as claimed. 
Response to arguments
Applicants discussion of the invention is noted (pg 13-14) but does not point to one limitation claimed that is missing from Osakada. 
Applicants argue Osakada is limited to using feeder cells in step A). Applicants’ argument is not persuasive because Osakada taught: “Feeders were removed by 
Applicants argue Osakada is limited to EB formation in adherent static culture. Applicants’ argument is not persuasive because ES and iPS cell colonies dissociated into clumps are equivalent to EBs which were cultured in non-adhesive conditions (“Human ES cell culture” and “Human iPS cell culture”). 
Applicants argue Osakad fails to obtain neural rosette structures. Applicants’ argument is not persuasive as evidenced by Fig. 2Q and 5S

    PNG
    media_image1.png
    100
    108
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    103
    109
    media_image2.png
    Greyscale
. 
Applicants argue Osakada did not teach enriching neural rosette structures as required in step F. Applicnats’ argument is not persausive because Osakada cultured the neural cells in media containing Y-27632 (ROCK1 inhibitor) until photoreceptor progenitors are obtained (CRX marker expression (pg 3173, col. 1, last 2 lines; Fig. 4A & 4F). 
Applicants argue Osakada did not teach using the medium of step I. Applicants argument is not persuasive because Osakada taught: “culturing retinal progenitors into RPE cells using medium to “differentiate into retinal progenitors corresponding to those 
Applicants argue Osakada did not teach using a WNT inhibitor and NOTCH inhibitor as required in steps B) and F). Applicants’ argument is not persuasive. Osakada taught media containing a WNT pathway inhibitor (Dkk1, CKI7,) and an Nodal pathway inhibitor (lefty-A, SB431542 – inhibits Nodal pathway via ALK) (pg 3176, col. 1, last paragraph). 
Applicants’ discussion of dependent claims is noted but is not persuasive for reasons set forth in the rejection. 
Claim Rejections - 35 USC § 103
Claims 24-29, 34, 35, 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Osakada (J. Cell Sci., 2009, Vol. 122, pg 3169-3179) in view of Hikita (9850463). 
Osakada taught the method of claims 24 and 25 for reasons set forth above. It is not readily apparent Osakada taught the steps in claim 27. 
However, Hikita taught culturing RPEs in trypsin for detaching them as required in step a) of claim 27, purifying them as required in step b), culturing the purified RPEs in accutase and trypsin to detach them as required in step c), culturing the in serum replacement medium as required in step d) which inherently must be “neutralizing”, and culturing the cells in RPE medium which is equivalent to step e). 
Response to arguments
Applicants appear to rely upon arguments in the anticipation rejection which are not persuasive for reasons set forth above. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632